Title: Wilson Cary Nicholas to Thomas Jefferson, 13 March 1819
From: Nicholas, Wilson Cary
To: Jefferson, Thomas


          
            My Dear Sir
            Richmond March 13. 1819
          
          I have not been able to see Mr Brockenborough, but expect Mr Garret, will carry you a communication from him. I am very anxious you shou’d get him on every account, but particularly on your account. If you have not such a man your trouble will be endless, and after all I fear even if you go there every day, the work will not be done in a manner satisfactory to you, & I fear too at a greater cost than if you had a good p Proctor. The sum you have to expend is not large enough to enable you to give the compensation a competent man wou’d require, one who is not so, wou’d only increase your trouble. a A common carpenter or a good overseer, wou’d expect $500 & to be found, per annum. You can only obtain a fit man by giving him a part of the work, the carpenters work may be contracted for in so particular a manner, (particularly with a man of character) as to make very little superintendence necessary, every part of the work will speak for itself. Mr B. I understand is not a common workman, I understand he is a compleat architect. h His brother the Doctor, who has both experience & taste, tells me he is master of all the different orders of Architecture. I hope you will pardon my earnestness upon this subject, it proceeds entirely from My desire to save you trouble. The price of work has fallen at least twenty five or thirty three per Cent & lumber in even a greater proportion. In this town & I believe in every other there, is a total suspension of every thing like building, & this must continue to be the case, as long as the present state of things continues. A man who can pay may have work done upon his own terms, the builders must all go to the country for subsistance. I have no doubt you can get work cheaper done, than by the standard you refer to, the philadelphia prices at any period for the last twenty years. If I wanted to build I shou’d not doubt being able to have it done here in the course of this summer at less than $10 per thousand for brick work.
          I am Dear Sir most respectfully
          
             Your affectionate friend
            W. C. Nicholas
          
        